Citation Nr: 1625175	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-44 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) education benefits, in the amount of $5,186.66, to include whether the request for a waiver was timely and whether the debt was properly created.
 
2.  Entitlement to waiver of recovery of an overpayment of VA education benefits, in the amount of $1978.00, to include whether the request for a waiver was timely and whether the debt was properly created.
 
3.  Entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $515.00, to include whether the request for a waiver was timely and whether the debt was properly created. 
 
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Veteran
 
 
ATTORNEY FOR THE BOARD
 
K. Parke, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from December 1965 to June 1967. The appellant is the Veteran's son. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from decision letters of the VA Regional Office (RO) and Education Center in Atlanta, Georgia. In May 2014 and May 2015, the Board remanded these issues for further development. 
 
The record before the Board consists of a paper claims file and Virtual VA and the Veterans Benefits Management System (VBMS) files. Future consideration of this appellant's case should include consideration of these electronic records.
 
The issues of entitlement to waiver of recovery of overpayments of VA education benefits, in the amount of $1978.00 and $515.00, to include whether the request for a waiver was timely and whether the debt was properly created, are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 

FINDINGS OF FACT
 
1. In March 2003, the appellant was notified of an overpayment of $5,186.66 created as a result of his withdrawal from Fayetteville Technical Community College.
 
2. The appellant did not present a timely appeal to that March 2003 notice of an overpayment of $5,186.66, or claim entitlement to waiver of recovery of that overpayment within 180 days. 
 
 
CONCLUSION OF LAW
 
The appellant's request for a waiver of debt from overpayment of $5,186.66 is dismissed for failure to file a timely request for waiver. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The appellant contends that he should be granted a waiver of the debt incurred from overpayment created when he withdrew from his classes at Fayetteville Technical Community College due to severe health problems. The appellant and his father, the Veteran, have testified that they were not immediately notified of the existence of the debt due to the appellant's poor health and unstable housing situation, and were unable to submit a request for a waiver within 180 days of the initial notification from VA.
 
The threshold question in any claim concerning a request for a waiver of debt from overpayment is whether the waiver request was timely.  Under the applicable criteria, a request for waiver of an indebtedness made after April 1, 1983 (other than loan guaranty) shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding). 38 C.F.R. § 1.963(b)(2).
 
The appellant applied for Chapter 35 Dependents Education Assistance in September 2001. He received payments totaling $5,186.66 for the fall 2002 and spring 2003 semesters. In February 2003, the Fayetteville Technical Community College certified that the appellant terminated his classes on July 10, 2002. In light of that report, an overpayment was created.

Records from the VA Debt Management Center show that the appellant was mailed notice of the overpayment on March 8, 2003. This notice was clearly received by appellant, because the file contains a May 2, 2003 statement by the claimant which references the overpayment.  More specifically, the appellant wrote, "I am not working at this time, but will agree to pay ten dollars out of each school check to resolve my over payment.  If I receive work study I can increase the payment."  There is nothing in either the appellant's education record or the Veteran's claims file containing a request for a waiver of the overpayment or anything evidencing a disagreement with the overpayment until September 2006.  Therefore, the request for a waiver is untimely.  Hence, the claim is denied.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The Board considered whether the appellant received proper notice of the laws governing this claim, and it is clear that he did.  In the November 2015 statement of the case the Veteran was advised that under 38 C.F.R. § 1.963 (2015), a request for waiver would only be considered if the request was filed within 180 days following notice of the indebtedness.  Hence, VA's duty to provide notice to the appellant was fulfilled. 

Finally, in reaching this decision the Board considered the possibility that the principle of equitable tolling is for application here in light of the argument that the appellant was homeless, and as a consequence could not file a timely appeal or a timely request for waiver.  Allowing for equitable tolling of a statute that requires a claim to be filed within 180 days of notice would constitute a grant of an application for equitable relief.  Only the Secretary of VA has the authority to grant equitable relief.  38 U.S.C.A. § 503(a) (West 2014).  As such, the Board cannot address this contention further.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (Only the Secretary, and not the United States Court of Appeals for Veterans Claims or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a).

 
ORDER
 
The claim of entitlement to a waiver of recovery of an overpayment of $5,186.66 is dismissed for failure to file a timely claim. 
 
 
REMAND
 
In July 2006, the appellant submitted a statement to VA showing that he was changing his educational program.  In February 2007, the Fayetteville Technical Community College notified VA that the appellant had made unsatisfactory progress effective December 15, 2006 and withdrew prior to the beginning of the spring 2007 semester. 
 
The AOJ found that an overpayment of $1978.00 was created due to the appellant's withdrawal from school, and an additional $515.00 overpayment was created by an additional work study payment.  Notes in the education claims folder state that letters were sent to the appellant on March 21, 2007 and May 7, 2007. 

In the statement of the case the AOJ found that the appellant did not submit a timely request for waiver of the overpayment. However, the AOJ did not recognize that contained in the Veteran's VBMS claims file is a letter received on August 2, 2007, titled a "Notice of Disagreement." It was submitted by the appellant, and therein the claimant disagreed with the decision in regard to educational overpayment and work study.  The Board finds that this statement is a timely claim of entitlement to waiver of recovery regarding both the $1978.00 and $515.00 overpayments.  As such, the AOJ should adjudicate whether these debts were properly created, and if so, whether there is entitlement to waiver of recovery of these overpayments. 
 
Accordingly, the case is REMANDED for the following action:
 
Readjudicate the issues of whether overpayments of educational benefits in the amounts of $1978.00 and $515.00 were properly created.  If so, the RO must then adjudicate whether the appellant is entitled to a waiver of recovery of the overpayments.  If the benefit sought on appeal is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


